Case 19-66610-wlh               Doc 33        Filed 07/23/20 Entered 07/23/20 18:20:34                            Desc Main
                                              Document      Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

 CASE NUMBER:              19-66610- WLH                                         TRUSTEE:             S. GREGORY
                                                                                                      HAYS

 CASE NAME:                MONYETTA JACKSON                                      341 DATE:            11/19/2019
                                                                                 RESET DATE:          12/17/2019
                                                                                                      06/22/2020
                                                                                                      07/23/2020

 JUDGE:                    WENDY L. HAGENAU                                      TIME:                10:00 AM
                                                                                 RESET TIME:          08:50 AM

                                                       APPEARANCES

                                                           PRESENT                                    ABSENT
  DEBTOR 1:
  Monyetta Jackson

  DEBTOR 2:


  DEBTOR’S ATTORNEY:
  Pro Se




                                             RESULTS OF MEETING

    Failure of debtor to appear to the first, second, third and fourth 341 Meeting of Creditors.


        REQUEST TO DISMISS CASE FOR FAILURE TO APPEAR FOR FOURTH 341 MEETING

The undersigned certifies under penalty of perjury that the Debtor has failed twice to appear at the Section 341 Meeting and
recommends that a dismissal order be entered against:
                                                             Debtor              Spouse
Check appropriate box(es):

DATED: July 23, 2020                                                  /s/ S. Gregory Hays
                                                                      S. GREGORY HAYS, CHAPTER 7 TRUSTEE
